2019 WI 94

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               19AP900-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Nicholas C. Kefalos, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Nicholas C. Kefalos,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST KEFALOS

OPINION FILED:          October 22, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                          2019 WI 94
                                                                NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.    2019AP900-D


STATE OF WISCONSIN                           :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Nicholas C. Kefalos, Attorney at Law:

Office of Lawyer Regulation,                                         FILED
            Complainant,                                        OCT 22, 2019
      v.                                                           Sheila T. Reiff
                                                                Clerk of Supreme Court
Nicholas C. Kefalos,

            Respondent.




      ATTORNEY      disciplinary     proceeding.          Attorney's        license

suspended.


      ¶1    PER CURIAM.      This is a reciprocal discipline matter.

On May 14, 2019, the Office of Lawyer Regulation (OLR) filed a

complaint and motion pursuant to Supreme Court Rule (SCR) 22.22,

requesting   this    court   suspend   Attorney      Nicholas        C.    Kefalos'

license to practice law in Wisconsin for a period of six months,

as discipline reciprocal to that imposed by the Supreme Court of

Illinois.     Upon    review,   we   agree   that    it    is    appropriate        to

impose a six-month suspension, identical to that imposed by the
Supreme Court of Illinois.
                                                                           No.     2019AP900-D



       ¶2     Attorney       Kefalos    was       admitted      to    practice       law    in

Wisconsin in 2000.            He was admitted to practice law in Illinois

in 1999.      The most recent address furnished to the State Bar of

Wisconsin is 27 North Wacker Drive, Chicago, Illinois.                                He has

no previous disciplinary history in Wisconsin.

       ¶3     On April 4, 2018, the Administrator of the Illinois

Attorney Registration and Disciplinary Commission (ARDC) filed a

complaint      for    disciplinary       action         against      Attorney       Kefalos.

Attorney Kefalos did not file an answer.                            As a result of his

default, the allegations in ARDC's first amended complaint were

deemed      admitted.         On    November      29,    2018,       and   based     on    his

default,      a     hearing    panel    found        that     Attorney        Kefalos      had

committed the misconduct alleged in the first amended complaint.

That     misconduct         included    failure         to     act     with      reasonable

diligence and promptness; failure to keep the client reasonably

informed; failure to promptly comply with reasonable requests

for information; failure to refund $2,550 in unearned advanced

fees; and failure to respond to lawful requests for information
from the ARDC.

       ¶4     On    March     19,    2019,    the    Supreme         Court    of    Illinois

suspended Attorney Kefalos' license to practice law in Illinois

for six months and until further order of the court.                                Attorney

Kefalos     failed     to     notify   the     OLR      of   the     suspension      of    his

Illinois law license within 20 days of its effective date.

       ¶5     The    OLR's     complaint      alleges        that    by    virtue    of    the

Illinois suspension, Attorney Kefalos is subject to reciprocal
discipline in Wisconsin pursuant to SCR 22.22, and by failing to
                                              2
                                                                           No.        2019AP900-D



notify     the   OLR    of    his     suspension        in     Illinois,         he    violated

SCR 22.22(1).          The    OLR    asks    this       court      to    suspend       Attorney

Kefalos'    Wisconsin        law    license       for    six    months      as    discipline

reciprocal to that imposed in Illinois.

      ¶6     The OLR's complaint and order to answer were sent to

Attorney Kefalos at the most recent address he had provided to

the State Bar of Wisconsin.                 In addition, the OLR attempted to

serve    Attorney      Kefalos      through       a   process        server      but    despite

diligent     efforts,        the    process       server       was      unable    to     locate

Attorney Kefalos.            Service of the complaint and order to answer

was   accomplished       by    the    OLR    sending         via     certified         mail,   an

authenticated       copy      of    the   complaint       and      order    to        answer   to

Attorney Kefalos at the most recent address he had furnished to

the State Bar of Wisconsin.               See SCR 22.13(1).

      ¶7     On July 5, 2019, this court directed Attorney Kefalos

to inform the court in writing within 20 days of any claim by

him, predicated upon the grounds set forth in SCR 22.22(3), that

the   imposition       of     discipline      reciprocal           to    that     imposed      in
Illinois would be unwarranted, and of the factual basis for any

such claim.      No response was received.

      ¶8     Under SCR 22.22(3), in reciprocal discipline matters,

this court shall impose the identical discipline unless one of

the exceptions enumerated in that rule is shown.                                 There is no

indication that any of those exceptions apply in this case.

Accordingly,      we    impose       discipline         substantially         identical        to

that imposed by the Supreme Court of Illinois.


                                              3
                                                      No.   2019AP900-D



    ¶9    IT IS ORDERED that the license of Nicholas C. Kefalos

to practice law in Wisconsin is suspended for a period of six

months, effective December 3, 2019.

    ¶10   IT IS FURTHER ORDERED that Nicholas C. Kefalos shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.

    ¶11   IT   IS   FURTHER   ORDERED   that   compliance   with   all

conditions of this order is required for reinstatement.            See

SCR 22.29(4)(c).




                                  4
    No.   2019AP900-D




1